Citation Nr: 0714723	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-10 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant separated from active duty in July 1968 
following over 23 years of active service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  

In May 2007, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006), a Deputy Vice Chairman of the 
Board granted the motion of the veteran's representative to 
advance his case on the Board's docket.  


FINDINGS OF FACT

1.  Tinnitus was not shown in service, nor did current 
tinnitus result from disease or injury of service origin.

2.  On VA audiological examination in March 2003, the veteran 
had average puretone decibels loss of 60 decibels in the 
right ear and 60 decibels in the left ear, with speech 
recognition scores of 98 percent in the right ear and 96 
percent in the left ear.  On VA audiological examination in 
June 2005, the veteran had average puretone decibels loss of 
61 decibels in the right ear and 63 decibels in the left ear, 
with speech recognition scores of 98 percent in the right ear 
and 92 percent in the left ear.  

3.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral sensorineural hearing loss so as to render 
impractical the application of the regular schedular 
standards.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006).

2.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.85, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for tinnitus, and 
a compensable disability rating for his service-connected 
hearing loss.  He claims that he was told that his hearing 
loss is profound.  He also believes that his tinnitus is 
related to service.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-adjudication 
notice by letters dated in January 2003 and May 2005.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disabilities, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection for Tinnitus 

The veteran contends that his tinnitus is related to service.  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be (1)  medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

The veteran's service medical records do not show complaints 
or treatment for tinnitus in service.  Post-service, the 
veteran denied the presence of tinnitus during a March 2003 
VA audiology examination.  The initial post-service 
documentation of tinnitus was in the report of a June 2005 VA 
audiology examination.  

In the report of the June 2005 VA audiology examination as 
amended in August 2005, the VA audiologist indicated that the 
veteran's claims file, including his service medical records 
had been reviewed, and that no complaints of tinnitus or 
noises in the ears were in any of the notes or military 
physicals.  The examiner opined that the veteran's current 
complaints of tinnitus were not likely related to his 
military service.  

Notwithstanding the lack of evidence of tinnitus during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to the 
question of whether the veteran has tinnitus that is related 
to service.  

The veteran believes that his tinnitus is directly the result 
of noise exposure in service.  With respect to any medical 
conjectures that could be made on his part, however, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  There are no 
opinions supportive of the veteran's claim from anyone with 
the medical background required to provide such an opinion.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in June 2005 for the purpose of 
making a determination as to etiology.  Based upon a review 
of the veteran's claims file, including service medical 
records and an interview of the veteran, the examiner 
unequivocally concluded that it is unlikely that the tinnitus 
that the veteran now has is associated with military service.  
Taken in conjunction with an overview of the claims folder 
which demonstrates the paucity of evidence of tinnitus 
between 1968 and 2005, the evidence against the veteran's 
claim becomes overwhelming.  The medical evidence as a whole 
demonstrates that tinnitus was not diagnosed until over 37 
years after service.  The preponderance of the evidence 
stands against the proposition that the veteran's tinnitus 
was related to service; there is no doubt to be resolved; and 
service connection for tinnitus is not warranted.

Compensable Rating for Bilateral Hearing Loss

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, in a December 1968 rating decision, service 
connection was granted for bilateral hearing loss, and a 0 
percent disability evaluation was assigned, effective from 
August 1968.  In November 2002, the veteran filed the current 
claim for an increased (compensable) disability evaluation 
for bilateral hearing loss.  He has argued that his hearing 
loss has been described as profound.  

In March 2003, the veteran was afforded a VA audiological 
evaluation for the purpose of determining the severity of his 
bilateral hearing loss.  The puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
70
65
LEFT
50
65
60
65

The veteran's average puretone decibel loss was 60 decibels 
in the right ear and 60 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 96 percent in the left ear.  The 
pertinent diagnosis was mild to moderately-severe 
sensorineural hearing loss, with normal middle ear function 
bilaterally.  

In June 2005, the veteran was afforded a second VA 
audiological evaluation for the purpose of determining the 
severity of his bilateral hearing loss.  The puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
70
70
LEFT
50
65
65
70

The veteran's average puretone decibel loss was 61 decibels 
in the right ear and 63 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 92 percent in the left ear.  The 
pertinent diagnosis was mild sloping to severe, sensorineural 
hearing loss; normal middle ear function; excellent word 
recognition; unchanged since 2003.  

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity.  Evaluation of hearing 
impairment is arrived at by a mechanical comparison of the 
results of audiometric examination to two tables under 
38 C.F.R. § 4.85 (2006).  Average puretone decibel loss for 
each ear is located on Table VI along a horizontal axis, and 
percent of discrimination is located along a vertical axis.  
"Puretone threshold average" as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  The results are then matched between the 
"better" ear and the "poorer" ear on Table VII to produce 
a disability rating under Code 6100.

The findings of the two VA audiological examinations noted 
above have been applied to the foregoing criteria for the 
evaluation of bilateral hearing.  These findings, as applied 
to 38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level II 
hearing in the right ear, and Level II hearing in the left 
ear.  Level II hearing bilaterally warrant a noncompensable 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  The veteran does not have an exceptional pattern 
of hearing impairment as defined in 38 C.F.R. § 4.86.  In 
light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is clearly rated in accordance 
with his current level of ratable disability, as set forth in 
applicable hearing schedule criteria.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  The rating schedule, however, is meant 
to compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321 
(2006).  The veteran has presented no evidence other than his 
assertions made in connection with this appeal that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 (2006) are not for 
application.  The preponderance of the evidence is against 
the grant of compensable rating, and the veteran's claim, 
therefore, must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


